FORD, District Judge.
It appears that the defendant has answered paragraphs numbered 3, 4, and 5 of the plaintiff’s motion for bill of particulars, but has refused to answer paragraphs numbered 1, 2, 6, and 7 of the same.
Paragraphs numbered 1, 2, 6, and 7 of the plaintiff’s motion seem to be an attempt to require the defendant to set out its contentions and opinions in respect of certain phases of the case. I see no reason for compelling it to do so by means of a motion for a bill of particulars. The defendant should not be obliged under this *362rule to make part of the pleadings what it will finally contend are the conclusions to be drawn by the court from all the evidence.
The plaintiff’s motion for further answers to his motion for a bill of particulars is denied.